 

Exhibit 10.7(f)

 

Fifth AMENDMENT TO

DISTRIBUTION SERVICES AGREEMENT

(Wholesale Distribution)

 

This Fifth Amendment to the Distribution Services Agreement (this “Amendment”)
is made and entered into as of June 3, 2013 (the “Amendment Effective Date”), by
and between DYAX CORP. (“Dyax”) and ASD Specialty Healthcare, Inc. (“ASD”).

 

WHEREAS, Dyax and ASD entered into that certain Distribution Services Agreement,
dated November 19, 2009, as amended (the “Agreement”), pursuant to which ASD
provides distribution services to Dyax in connection with the product Kalbitor®;
and

 

WHEREAS, pursuant to and in accordance with Section 15.5 of the Agreement, the
parties desire to amend the Agreement to implement certain changes to the terms
and conditions of the Agreement, as described below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.Defined Terms.

Any capitalized terms that are used in this Amendment but not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.

 

2.    Amendments.

 

Inventory Report. Section 9.7 of the Agreement is hereby deleted, in its
entirety, and replaced with the following:

 

9.7Inventory Report. In addition the reports in Sections 9.1 and 9.2, ASD also
provide Dyax with a daily inventory report in Excel format, at the time and with
the consent mutually agreed upon by the parties. In consideration for this
report, ASD shall be entitled to an additional 1% discount off the purchase
price for all Product purchased under this Agreement, and ASD shall be entitled
to deduct such discount from the invoiced amount payable to Dyax.

 

3.     No Other Amendments.

 

Except as expressly amended hereby, the Agreement, as originally executed
remains in full force and effect. It is agreed by the parties that all
references to the Agreement hereafter made by them in any document or instrument
delivered pursuant to or in connection with the Agreement shall be deemed to
refer to the Agreement as amended hereby.

 

4.         Entire Agreement.

 

This Amendment and the Agreement embody the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings relating to the subject
matter.

 

 

 

 

5.        Counterparts.

 

This Amendment may be executed in multiple counterparts, each of which will be
considered an original, but which together will constitute one and the same
document.

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
executed by their duly authorized officers or representatives as of the
Amendment Effective Date.

 

 

ASD Specialty healthcare, inc. DYAX CORP.     By: /s/Neil Herson By: /s/Peter Yi
        Name: Neil Herson Name: Peter Yi         Title: President Title: Sr.
Dir, Access & Channel Ops

 

Page 2 of 2

 

 